Title: From Thomas Jefferson to Gulian Ludlow, 13 November 1823
From: Jefferson, Thomas
To: Ludlow, Gulian


Sir
Monto
Nov. 13. 23.
Messrs N. & J. Vanstaphorst (if I rightly read the initials of their signature) by a lre dated Amstdm Sep.8. inform me that their agency in this country is  transferred from Messrs Leroy & Bayard to yourself, and authorise me to pay to you the balance remaining due them from me . I had assured messrs Leroy & B. that this balance should be  paid in the ensuing months of May and June and I should certainly have done it. but Messrs V. Staphorst  expressing their willingness to recieve it either in an entire payment or fixed instalmts at my convenience, I have availed myself of the accomodn of dividing it into 2. instalmts by assuring them that of the sum of 2083D.20 now due 1083.20 shall be paid in May or June next, and the remaining 1000.D. at that time 12. month  exclusive of the interest which will be due at each respective payment, and this assurance I repeat to yourself. in the present distressed state of this country from the unexampled defect of circulating medium and conseqtly  low price of produce even small accomodns are acceptable. I inclose a letter for Messrs V. Staphorsts which I request you to forward & to accept assurces of my great esteem & respect.